Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 7, 9 – 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art as described at paragraphs [0002] – [0006] of PGPUB and Figs. 1A – 1D of the instant application PGPUB (hereinafter “AAPA”) in view of U.S. Patent No. 4,164,864 to Feller (hereinafter “Feller”).

Regarding Claim 1, AAPA teaches an apparatus (Figs. 1A-1D) comprising:
 a plurality of side walls (see Figs. 1A-1D illustrating multiple walls 12, 13, see paragraph [0004]), wherein the plurality of side walls (12, 13) are configured on one end to be attached to a pump bearing housing (see arrangement of the side walls being attached to the bearing housing 10, Figs. 1A-1D, see paragraph [0004]) and to surround one or more axial proximity probes (proximity probes 11, Fig. 1D, see also paragraphs [0002] – [0004]) configured to measure an axial position of one or more thrust collars in the pump bearing housing (see description at paragraphs [0002] and [0005] stating “the axial proximity probes 11 can be connected to a monitoring system which can be configured to display information regarding the axial position of the thrust collar or provide an alert if an excessive axial position change has occurred in the bearing housing 10”). 
AAPA does not explicitly teach at least one access window formed through at least one side wall of the apparatus. 
Feller, in the field of devices for supporting a sensor in a normally inaccessible area of a bearing housing, teaches at least one access window (see multiple access 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the apparatus with at least one access window of Feller into AAPA, in order to provide a probe mounting arrangement which is removable for probe replacement without shutting down the machine thus providing access to normally inaccessible area of the bearing housing (see Col. 1, lines 46 – 68 of Feller).
AAPA in view of Feller as modified above further teaches;
wherein the at least one access window (61, 67, 27, 19 and 73, Figs. 1, 2 of Feller) is essentially rectangular in shape (see arrangement at Figs. 1 and 2 showing rectangular openings of Feller) and configured to provide access to a wrench to turn a locking collar of the one or more axial proximity probes (see paragraph [0003] of AAPA describing “The axial proximity probes typically include a locking collar, such as a standard nut shown in the art, which can be used to set and adjust the axial proximity probe to the appropriate position using a wrench or other appropriate tool”, see also Col. 3, lines 30 – 54 and Fig. 1 of Feller showing a threaded stud 71, bushing 72 and nut 81 for adjusting the position of the sensing element with respect to the flange/thrust collar 17); 
Feller) configured to at least partly cover the at least one access window (see arrangement at Fig. 1 of Feller showing the access cover 61 and the fitting 66 covering the access windows/openings at 61 and 67 respectively); and 
one or more mounting tabs (see guide block 37 and/or square rod 25, Fig. 1 of Feller which can be considered as the mounting tabs, see Col. 2, lines 42 – 45 and Col. 2, lines 20 – 41 respectively) attached to one of the side walls (see attachment of guide block 37 to bottom plate 28 of the housing at Fig. 1 of Feller), wherein the one or more axial proximity probes (11 of AAPA and/or 21 of Feller) are mounted in the one or more mounting tabs of the apparatus (see the probe holder 24 in the form of an elongated square rod 25 that is mounted/received in the guide block 37 as shown at Fig. 1 of Feller, thus reading on the invention as claimed).

Regarding Claim 10, AAPA teaches an apparatus (Figs. 1A-1D) comprising: 
a pump bearing housing (bearing housing 10, Fig. 1A, see paragraph [0004]) comprising a pump shaft (shaft 10a, Fig. 1B) and one or more thrust collars around the pump shaft (see paragraph [0004]); 
one or more axial proximity probes (axial proximity probes 11, Figs. 1A – 1D, see paragraph [0004]) configured to measure an axial position of the one or more thrust collars (see paragraph [0005]); and 
an adapter (filler plate 12, Fig. 1D, see paragraph [0004])  comprising: 
a plurality of side walls (see Figs. 1A-1D illustrating multiple walls 12, 13, see paragraph [0004]), wherein the plurality of side walls (12, 13) are configured 
AAPA does not explicitly teach at least one access window formed through at least one side wall of the adapter. 
Feller, in the field of devices for supporting a sensor in a normally inaccessible area of a bearing housing, teaches at least one access window (see multiple access windows/openings at 61, 67, 27, 19 and 73, Fig. 1, see Col. 3, lines 9 – 12, lines 18 – 20, Col. 2, lines 20 – 32 and Col. 3, lines 32 – 35 respectively) formed through at least one side wall of the adapter (see arrangement at Figs. 1, 2 showing a sealed housing 29 which can be considered as the adapter having plurality of walls i.e. bottom plate 28, housing 29, access cover 61, se Col. 2, lines 29 – 32, Col. 3, lines 7 – 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the adapter with at least one access window of Feller into AAPA, in order to provide a probe mounting arrangement which is removable for probe replacement without shutting down the machine thus providing access to normally inaccessible area of the bearing housing easily (see Col. 1, lines 46 – 68 of Feller).
AAPA in view of Feller as modified above further teaches;
wherein the at least one access window (61, 67, 27, 19 and 73, Figs. 1, 2 of Feller) is essentially rectangular in shape (see arrangement at Figs. 1 and 2 showing rectangular openings of Feller) and configured to provide access to a wrench to turn a AAPA describing “The axial proximity probes typically include a locking collar, such as a standard nut shown in the art, which can be used to set and adjust the axial proximity probe to the appropriate position using a wrench or other appropriate tool”, see also Col. 3, lines 30 – 54 and Fig. 1 of Feller showing a threaded stud 71, bushing 72 and nut 81 for adjusting the position of the sensing element with respect to the flange/thrust collar 17); 
at least one removable access plate (access cover 61 and/or fitting 66, Fig. 1, see Col. 3, lines 9 – 20 of Feller) configured to at least partly cover the at least one access window (see arrangement at Fig. 1 of Feller showing the access cover 61 and the fitting 66 covering the access windows/openings at 61 and 67 respectively); and 
one or more mounting tabs (see guide block 37 and/or square rod 25, Fig. 1 of Feller which can be considered as the mounting tabs, see Col. 2, lines 42 – 45 and Col. 2, lines 20 – 41 respectively) attached to one of the side walls (see attachment of guide block 37 to bottom plate 28 of the housing at Fig. 1 of Feller), wherein the one or more axial proximity probes (11 of AAPA and/or 21 of Feller) are mounted in the one or more mounting tabs of the apparatus (see the probe holder 24 in the form of an elongated square rod 25 that is mounted/received in the guide block 37 as shown at Fig. 1 of Feller, thus reading on the invention as claimed).

Regarding Claim 2, AAPA in view of Feller as modified above teaches the at least one removable access plate (fitting 66, access cover 61, Fig. 1, see Col. 3, lines 9 – 29 of Feller) comprises an opening (see opening at 66 and 61 of Feller) formed therethrough Feller), wherein the wiring housing (64) is configured to receive wiring (cable 63, Fig. 1 of Feller) connected to an axial proximity probe of the one or more axial proximity probes (connected to the sensor 22, see Fig. 1 and Col. 3, lines 13 – 29 of Feller).  

Regarding Claims 3 and 14, AAPA in view of Feller as modified above teaches wherein the at least one removable access plate (66, 61 of Feller) comprises a mounting block (see arrangement of the fitting 66, Fig. 1 of Feller which can be considered as having a mounting block as claimed) and the opening is formed through the mounting block (see Col. 3, lines 13 – 20 of Feller describing the fitting 66 conforming to the opening 67); and wherein the wiring housing (64 of Feller) is configured to be mounted in the mounting block (66 of Feller).  

Regarding Claims 4 and 15, AAPA in view of Feller as modified above teaches wherein the mounting block (66 of Feller) of the at least one removable access plate comprises a sloped surface (see sloped surface of 66 at Fig. 1 of Feller).
AAPA in view of Feller teaches the claimed invention except for the opening through the mounting block and the at least one removable access plate is formed at a perpendicular angle relative to the sloped surface of the at least one removable access plate.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the mounting block and the at least one removable access plate as claimed, since it has been held that the provision In re Stevens, 1010 USPQ 284 (CCPA 1954).

Regarding Claims 5 and 16, AAPA in view of Feller as modified above teaches further comprising: 
a first plurality of openings (openings exist at the screw 62 on window/opening area of Feller) positioned around the at least one access window (61, Fig. 1 of Feller), 
a second plurality of openings (openings exist at the screw 62 on plate 61 area of Feller) formed through the at least one access plate (61) configured to align with the first plurality of openings when the at least one access plate covers the at least one access window (see arrangement at Fig. 1 of Feller), and 
a plurality of bolts (screws 62, Fig. 1 of Feller) configured to be inserted through the first and second plurality of openings to secure the at least one access plate to the at least one access window and configured to be removable to remove the at least one access plate from the at least one access window (see arrangement at Fig. 1 of Feller), 
wherein the plurality of bolts and at least the first plurality of openings are threaded (screws 62 being threaded in the respective openings, see Fig. 1 of Feller).  

Regarding Claims 6 and 17, AAPA in view of Feller as modified above teaches at least two access windows (see multiple access windows/openings at 61, 67, 27, 19 and 73, Fig. 1, see Col. 3, lines 9 – 12, lines 18 – 20, Col. 2, lines 20 – 32 and Col. 3, lines 32 – 35 of Feller respectively) and a removable access plate (see respective openings having access plates/structures that cover the openings 61, boss 74 of Feller). 
Regarding Claim 7, AAPA as modified above teaches a second end of the apparatus (Figs. 1A-1D of AAPA) is configured to be attached to an oil pump adapter (oil pump adapter 13, Fig. 1A, see also paragraph [0004]) configured to be connected to an auxiliary oil pump (oil pump 20, Fig. 1A, see paragraph [0005]).

Regarding Claim 9, AAPA as modified above teaches wherein the locking collar of the one or more axial proximity probes (see paragraph [0003] of AAPA) is configured to permit adjustment of an axial position of the one or more axial proximity probes (see paragraphs [0002] and [0003] of AAPA). 

Regarding Claim 11, AAPA as modified above teaches one or more wires, each configured to connect the one or more axial proximity probes to a pump monitoring system (see paragraph [0005] of AAPA).  

Regarding Claim 12, AAPA as modified above teaches one or more wiring housings configured to receive the one or more wires (see wiring housing 15 Figs. 1A-1D, see paragraph [0005]).  

Regarding Claim 13, AAPA in view of Feller as modified above teaches the at least one removable access plate (fitting 66, access cover 61, Fig. 1, see Col. 3, lines 9 – 29 of Feller) of the adapter comprises an opening (see opening at 66 and 61 of Feller) formed therethrough configured to receive a wiring housing (bushing 64, Fig. 2, see Col. 3, lines 13 – 29 of Feller) of the one or more wiring housings.
Regarding Claim 18, AAPA as modified above teaches an auxiliary oil pump (20 of AAPA) attached to the adapter by way of an oil pump adapter (13 of AAPA) and configured to pump a lubricating oil to the pump bearing housing (see paragraphs [0004] - [0005] of AAPA).  

Regarding Claim 20, AAPA as modified above teaches wherein the locking collar of the one or more axial proximity probes (see paragraph [0003] of AAPA describing a locking collar which can be used to set and adjust the axial proximity probe to the approximate position) is configured to permit adjustment of an axial position of the one or more axial proximity probes (see paragraph [0003] of AAPA).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861